UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- United States of America, SS
Plaintiff,
-against- . SCHEDULING ORDERS
Michols Orsini Quintero
19 Cr. 144 (AKH)
Defendants.
wanna nnn ene x

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:

The parties are hereby ordered to appear for a telephonic pre-trial conference on Monday,

June 22, 2020, at 10:30 a.m., which conference will be held via the following call-in number:

Call-in number: 888-363-4749
Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in

(other than counsel) to mute their telephones.

Finally, no later than Friday, June 19, 2020, at 5:00 p.m., the parties shall jointly submit

to the Court (via the email address: HellersteinNY SDChambers@nysd.uscourts.gov) a list of all counsel

expected to appear on the record at the telephonic conference.

D . MB&

ALVIN K. HELLERSTEIN, U.S.D.J.

SO ORDERED.

Dated: New York, New York
June 19, 2020

   

 
